72 F.3d 129NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James P. CRAVEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-3539.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1995.

Before:  BROWN, NELSON and MOORE, Circuit Judges.

ORDER

1
James P. Craven appeals a district court order denying a motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a).  Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1989, Craven pleaded guilty to one count of conspiracy to distribute and possession with intent to distribute cocaine and heroin in violation of 21 U.S.C. Sec. 846 and one count of possession with intent to distribute heroin in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Craven to 228 months of imprisonment and six years of supervised release.  On appeal, this court affirmed Craven's conviction and sentence.  United States v. Boykins, Nos. 89-3580, etc.  (6th Cir.  Oct. 2, 1990), cert. denied, 498 U.S. 1106 (1991).


3
Craven subsequently filed a motion to vacate sentence, arguing that he had received ineffective assistance of counsel because his lawyer had a conflict of interest.  The district court determined that this argument was without merit and denied the motion.  Craven has filed a timely appeal.


4
Upon review, we conclude that the denial of Craven's motion to vacate sentence was proper.  In order to obtain habeas relief under Sec. 2255 on the basis of constitutional error, the record must reflect an error of constitutional magnitude that had a substantial and injurious effect or influence in determining the district court's judgment.  Brecht v. Abrahamson, 113 S. Ct. 1710, 1722 (1993);  United States v. Ross, 40 F.3d 144, 146 (7th Cir.1994).  A review of the record here reveals no actual conflict of interest and no prejudice rendering the proceedings unfair and the result unreliable.  Strickland v. Washington, 466 U.S. 668, 687 (1984).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.